DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Boutros et al. (US 2015/0006757 A1), hereinafter referred to as D1, in view of Guichard et al. (US 20170244631 A1), hereinafter referred to as D2.
Regarding claims 1, 8, and 15, D1 discloses virtual private wire services using E-VPN, which comprises: 
obtaining a plurality of services supported at the node (Referring to Figures 1-4, obtaining either Ethernet Private Line (EPL) service and Ethernet Virtual Private Line (EVPL) service.  See paragraphs 0035-0037.);
determining a bitmask to represent the plurality of services supported at the node, wherein the bitmask includes a starting service and each subsequent bit representing another service of the plurality of services and with each bit in the bitmask set based on the plurality of services supported at the node (Referring to Figures 1-4, The Ethernet Tag field 424 may be set to 0 in the case of an Ethernet Private Line (EPL) service, and to the VLAN identifier associated with the service for Ethernet Virtual Private Line (EVPL) service (under a broad literal reasonable interpretation, the field is equivalent to a part of the bit mask, as the field identifies one of a plurality of services of EPL or EVPL, starting service). The route is associated with a Route-Target (RT) extended community attribute 426 that identifies the service instance (together with the Ethernet Tag field when non-zero, bit mask) (RT target is equivalent to subsequent bit representing another service of the plurality of services and with each bit in the bitmask set based on the plurality of services supported at the node).  See paragraphs 0035-0039.); and
transmitting an advertisement to nodes in the Segment Routing network with the bitmask based on the plurality of services supported at the node (Referring to Figures 1-4, the signaling (advertisement) is transmitted to the nodes the segment routed network with the signaling message comprising the Ethernet tag and route-target (bitmask).  See paragraphs 0035-0039)
	D1 does not disclose wherein the advertisement is a single advertisement for all of the plurality of services where each is represented by a bit in the bitmask.
	D2 teaches a service function path (SFP) may be defined that indicates to which services a certain packet must be sent (e.g., which services are to perform their respective functions on the packet). The packet/frame may then be encapsulated, to include an indication of the SFP. Of note is that SFC encapsulation is used solely to include data plane context information and is not used for purposes of network packet forwarding. In particular, a network service header (NSH) may be added to a packet or frame, to convey metadata and service path information that may be used to create the service plane. For transport, the NSH and packet may be encapsulated in an outer header. Details regarding an NSH protocol header can be found in the IETF draft entitled, “Network Service Header,” by P. Quinn, et al., the contents of which are hereby incorporated by reference. As noted above, the NSH architecture provides the mechanisms for the construction of service chains in a network and the forwarding of traffic through those service chains using network service headers carried within the data plane. The network service headers are imposed on to the original packet/frame through classification. An outer encapsulation used for transport between individual services of the service chain is then pushed on to the packet/frame. Forwarding of packets/frames is achieved at the service plane layer using the NSH headers. Specifically, a Service Path Identifier (SPI) and Service Index (SI) are used for this purpose. A unique SPI is used to identify a given service path instantiation of a service chain (equivalent to a bitmask), and the SI is initialized to the total number of services within the service chain, and decremented at each service hop as packets/frames traverse through the service path.  Header 406 also includes service path header fields 424-426. Service Path ID (SPI) field 424 may uniquely identify a service function path. For example, SPI field 424 may include 24 bits that can be set to represent a particular service path.  See paragraphs 0023-0025 and 0043.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the service identifier as bit field which represents the entire service of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to transmit service identifier of an entire service for communication through the network.

Regarding claims 2, 9, and 16, the primary reference further teaches wherein the plurality of services each include any of a Virtual Private Wire Service (VPWS) and a Flexible Cross Connect (FXC) service (Referring to Figures 1-4, signaling for VPWS using E-VPN.  See paragraph 0035.)

Regarding claims 3, 10, and 17, the primary reference further teaches wherein the advertisement includes a Destination Segment Identifier (SID), a starting Service SID for the starting service, and the bit mask identifying service SIDs for one or more of Virtual Private Wire Service (VPWS) and Flexible Cross Connect (FXC) service instances supported by the advertising node based on the starting Service SID (Referring to Figures 1-4, Ethernet segment identifier (destination SID), Ethernet Tag (starting Service SID), and route-target (bit mask).  See paragraphs 0035-0039.)
	
Regarding claims 6, 11, and 18, the primary reference further teaches for a packet associated with a given service, transmitting the packet with a Segment Identifier (SID) stack having a Destination SID identifying a destination and a Service SID identifying the given service (Referring to Figures 1-4, Ethernet segment identifier (SID) which corresponds to a destination (equivalent destination SID) and comprises an Ethernet Tag (equivalent to service SID).  See paragraphs 0035-0039.)

Allowable Subject Matter
Claims 4, 5, 7, 12-14, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The claims should be amended to more explicitly recite the indicated allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sivabalan  et al. (US 20170048138 A1) - identifying a first controller associated with the first network device, wherein the first controller proxies control plane functions for the first network device; identifying a second controller associated with the second network device, wherein the second controller proxies control plane functions for the second network device; and computing the path using the first controller as a source and the second controller as a destination. The first controller installs the computed path on the first network device and the second controller installs the computed path on the second network device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462